DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154, 210, 710, 810, and 910.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in line 3 and 5 of paragraph [0060], reference character “304” should be - -604- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (US-20060053659). Regarding Claim 1, Johnson discloses an article 10 of footwear, comprising: an upper 14; a sole structure 12; and a motorized (spring motor) tensioning device 200 seated in the sole structure and comprising: a cam device 298; a spool 294,306; a tensile element 26,28 wound, at least in part, around the spool; a driveshaft 218 extending through the spool and coupled to the cam device to deliver torque to the cam device to cause the spool to turn to increase or decrease tension on the tensile element; and an engagement plate 316 configured to: engage with and receive torque from the cam device; couple to the spool in an engaged state to cause the spool to rotate with the drive shaft; and space apart from the spool in a disengaged state to cause the spool to rotate independently of the drive shaft (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).



Regarding Claim 9, Johnson discloses the first tensile element can be freely unwound from the spool system in the disengaged state (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).
Regarding Claim 10, Johnson discloses the spool is substantially elongated and includes a substantially cylindrical shape, wherein the spool comprises an opening extending between a first spool end and a second spool end, and wherein the driveshaft extends through the opening (opening through which 218 passes) (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 13, Johnson discloses the motorized tensioning system and a motor assembly (spring motor assembly 302,304,318 that is configured to transmit torque to the driveshaft are disposed in a housing, the housing seated in the sole structure (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 14, Johnson discloses a method of controlling, in an article 10 of footwear, a motorized tensioning device having a spool 294, 306, the method comprising: turning a driveshaft 218 in a first direction, causing the driveshaft to turn a cam device 298 in the first direction, causing a ramped edge of the cam device to push against a lower surface of an engagement plate 316 such that a rotation of the cam device increases an axial distance between the cam device and the engagement plate; increasing the axial distance between the spool is coupled to the cam device and the engagement plate, thereby transitioning the spool system from an engaged state to a disengaged state; and in the 

Regarding Claim 15, Johnson discloses turning a driveshaft in a second direction, the second direction being a direction opposite to that of the first direction, the driveshaft turning a cam device in the second direction; and  33WO 2018/094156PCT/US2017/062190 decreasing an axial distance between the cam device and the engagement plate, thereby transitioning the spool system from the disengaged state to the engaged state (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Regarding Claim 16, Johnson discloses in the engaged state, turning the spool in the second direction to wind the tensile element about the spool (see particularly Figure [0077]-[0083] and Figures 12-17) (Figures 1-17).

Allowable Subject Matter
Claims 2-7, 11-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619